DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments
Applicant’s remarks on p. 6 with respect to the nature of the amendments and corresponding support in the disclosure have been fully considered and are appreciated.
Applicant’s remarks on p. 7 and amendments with respect to the claim objections have been fully considered.  The objections are withdrawn in view of the amendments.
Applicant’s remarks on p. 7 and amendments with respect to the indefiniteness rejections under 35 U.S.C. 112(b) have been fully considered.  The rejections of claims 61, 62 and 73 are withdrawn in view of clarifying amendments.
Applicant’s remarks on p. 8 and amendments with respect to the obviousness rejection of at least independent claims 1 and 77 have been fully considered but they are not persuasive and/or are moot in view of new grounds of rejection.  Notably, the contrast agent “between the at least two films” is specified as being “arranged in a rolled configuration.”  Additionally, the matrix is subsequently limited as partially unroll[ing] to form a planar shape “while maintaining the density.”  First, since the matrix comprising the two films which include a contrast agent therebetween are set forth as being in a rolled configuration, this does not preclude the arrangement of Sepetka.  Second, the only stipulation on the unrolled, planar state (or partially unrolled cylinder) is that it maintain its density; there is no stipulation that the films include the contrast agent between them while in the unrolled, planar configuration.  It is additionally noted that even if the claims were amended to set forth that the films include a contrast agent between them as a partially unrolled cylinder, this would not overcome the rejection.  To overcome the structural features of Sepetka’s implant and the configurations it assumes by virtue of that structure, the claim must explicitly identify that the contrast agent exists between the two films while in the unrolled, planar state.  As shown in Figs. 20A and 20B of Sepetka, while rolled, as specified in the claim, the implant is stacked on itself to form two layers (corresponding to the two films as claimed) and a contrast agent is interposed between those two films in this state.
Applicant’s remarks on p. 8 with respect to the obviousness rejection of claim 63 have been fully considered but they are not persuasive.  Applicant submits that Sepetka “does not teach or suggest the at least one or more contrast agents to be ‘sandwiched’ between at least two films,” as evidently drawn to limitations of the independent claim rather than the limitations or combination of references presented to address claim 63 directly.  This argument is not commensurate in scope with anything specified in claim 63 or parent claim 1 since, as discussed above, the films are merely prescribed as having a contrast agent between them “arranged in a rolled configuration.”  While this derives support from applicant’s specification which discloses that the contrast agent is “sandwiched between,” this is not actually read into the claim.  Notably, even if this were clarified, this would still not overcome Sepetka’s arrangement if not also prescribed to exist while the matrix is in the planar shape.
Applicant’s remarks on p. 9 with respect to the obviousness rejection of independent claim 76 have been fully considered but they do not contest the specific combination of references presented and instead rely solely on Sepetka’s alleged deficiencies, as discussed above.
Applicant’s remarks on p. 9 with respect to the obviousness rejections of dependent claims 83 and 85 have been fully considered but they are not persuasive.  Applicant again references the same alleged deficiencies with Sepetka which have been discussed above.  Additionally, applicant submits that vitamin E as cited is not used for its paramagnetic properties in Borck.  However, this is not germane to patentability.  Applicant is directed to subsection II of MPEP § 2145 which identifies that prima facie obviousness is not rebutted merely by recognizing latent properties, regardless of whether those properties are recognized in the prior art.  The paramagnetic property of vitamin E is an inherent material property which is not contingent on being recognized.
For each of these reasons, the claims as presented do not patentably distinguish from the prior art.  Applicant is invited to participate in an interview to discuss the suggested wording noted above that would distinguish from the claims as presented.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

	Claims 1, 61, 62, 64, 65, 66, 68, 69, 70, 71, 72, 73, 74, 75, 77, 78, 79, 81, 82, 84 are rejected under 35 U.S.C. 103(a) as being unpatentable over Canham et al. (US 2009/0297441) in view of Sepetka et al. (WO 2006/088531).
Regarding claims 1 and 77, Canham discloses implanting a tissue marker at a target site, as in [0024].  As in that passage, the tissue marker is intended to remain localized to that position after being implanted for visualization by one or more imaging modalities which implies that the marker would not migrate more than 10 mm from the biopsy site over a period of at least one month.  Canham additionally teaches that the markers include silicone (i.e., a polymer, as claimed) and contemplates controlling the density of the material of the marker by adjusting the porosity of the matrix, as in [0051]-[0053].  See also polymer excipients of the imaging marker in [0080].  Exemplary material density is given as 0.996 g/cc in [0254], 0.992 g/cc in [0255], 1.061 g/cc in [0256], 0.908 g/cc in [0283].  The average density of human fat and muscle tissue are 0.9094 g/cc and 1.0599 g/cc, respectively, as from textbook sources.  At least breast, prostate, ovarian, lung, and colorectal tissue is proposed for each of the biopsy procedures of [0024], as in [0026]-[0027].  Each of the numerical examples for density of the marker are objectively differing by “no more than 30%” of the tissues claimed inclusive of at least fat and visceral or smooth muscle.
	
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Table 1. Difference between exem-
plary marker densities of Canham 
 	and average fat tissue density (%)

Further regarding claim 77, Canham additionally teaches a positive step of performing a biopsy prior to the implantation, as in cited [0024], in which the marker is implanted during a biopsy in order to accommodate later return to the same site.  	
Further regarding claims 1 and 77, while Canham characterizes the materials as having densities which are “sufficiently different from the surrounding tissues and fluids,” as in [0169], this is a subjective characterization.  The exemplary numerical marker densities referenced above and at least one of the numerical exemplary densities in [0169] are objectively within the “no more than 30%” difference range claimed by applicant.  While applicant’s disclosed invention considers within 30% to be “substantially the same as” (referring to [0097] of applicant’s pre-grant publication, US 2015/0297316) and the prior art considers this to be “sufficiently different,” each is still objectively within 30%, as claimed.
Further regarding claims 1 and 77, Canham does not teach that the polymer tissue marker must include an adhesive, which meets the limitation “implanted without the use of an adhesive.”  With respect to what is positively recited in the claim, Canham does not teach that the polymer matrix comprises at least two films with one or more contrast agents between them and arranged in a rolled configuration as a hollow cylinder or that the matrix at least partially unrolls to form a planar or partly unrolled cylinder.  However, in the same field of implantable medical devices and, more particularly, implantable tissue markers, Sepetka teaches a tissue marker embodied as a mesh elastomeric (polymer) matrix with radiopaque wire 302 sewn around the outer edges and diagonally, as in [0072] and [0085], and a corresponding method for implanting the marker implant including rolling the elastomeric film into a hollow cylinder to fit within a delivery lumen, as shown in Fig. 20B, and which at least partially unrolls at the implantation cite to form a planar shape, as in Fig. 20A.  Refer to [0085]-[0086] for description of this embodiment.  While the mesh is in the rolled configuration it is arranged as two films (solid arrows) with a contrast agent in the form of a radiopaque wire (broken arrow) therebetween, as shown in annotated Fig. 20B:

    PNG
    media_image2.png
    122
    261
    media_image2.png
    Greyscale

It is additionally understood to those skilled that once a compliant polymer member which is “not self-supporting,” as in [0085], is deployed from its delivery catheter, it will necessarily assume an at least partially unrolled or planar configuration.  Even though the fully unrolled, planar configuration of Fig. 20A is not arranged as two films with a contrast agent between them, this is not required by the claim language, as it merely must maintain the density while in the unrolled configuration.  The action of the marker transforming from the rolled configuration to the partially unrolled or planar configuration would not alter its density.  Additionally, Sepetka’s method does not require the use of adhesives to maintain the marker location at the target which is accomplished by bio-integration, as in [0019], [0048], and therefore is “prevent[ed] from migrating more than 10 mm” or 5 mm, as relevant to claim 65.
	While Sepetka’s marker is intended to fill a targeted vascular site, as from the abstract, it is still within the same general field of implantable markers.  Canham’s disclosure corroborates this in establishing that tissue markers which do not migrate from the implant site are at the disposal of those skilled to follow up on treatment progress, as consistent with Sepetka, or to mark a biopsy site for subsequent biopsy, as from Canham at [0024].  Given the totality of the evidence, it would have been obvious to those skilled to modify the marker of Canham to be arranged in a rolled configuration for deployment and to at least partially unroll, as cited from Sepetka, in order to deploy the marker implant with a catheter, as in cited [0086], which would minimize the invasiveness by implanting a marker in a compacted state (i.e., necessitating a smaller incision).
	Regarding claim 61, the target site cited from Canham is understood to represent the site of a biopsy and therefore constitutes being “at, or within 5 cm” of it.
Regarding claim 62, Canham contemplates performing a biopsy at the site, as cited from [0024] and localizing the implanted tissue marker at a series of time points as implied in the cited passage, “thus allowing later return to the same site [...] to monitor the status of the tissue in question or to carry out a further biopsy.”  Additionally, samples are removed for analysis, as with any biopsy and in [0025].  Canham further contemplates treating the site in [0025] where the diagnostic test on the biopsied sample is “used to devise a therapeutic plan [...].”
Regarding claims 64, 68 and 79, Canham contemplates visualizing the marker under each of the modalities claimed.  See at least [0002], [0072], [0171].
Regarding claim 66, the tissue marker, as modified by the teachings of Sepetka, conforms to a void (“returning to the first shape in the sac of an aneurysm upon deployment”).  Therefore, based on the modified method of Canham incorporating these teachings, the marker deployed to a biopsy site in Canham would conform to a void at that implant site.  Both Canham and Sepetka’s markers persist at the implantation site.
Regarding claims 69, 70, 71, 72, 74, 78, 81 and 82, the imaging agent of Canham is a contrast agent which is detectable by at least one imaging modality (see “[elemental] silicon imaging agent” of the abstract and [0001], for example, which constitutes the first agent claimed).  Metals are optionally incorporated into the marker as an additional (second) contrast agent, as in at least [0072], which identifies that different materials provide multi-modality imaging characteristics of the marker, as applicable to claims 70 and 82.  The second metallic contrast agent is radiopaque (see list of radiopaque metals in the cited passage).  While not specifically identified as being an integral entity, the first and second contrast agents identified from the prior art are incorporated into the same imaging agent which constitutes being integrated.  Microbubbles which are detectable under ultrasound may also be incorporated as in [0185] and [0189].
Regarding claims 73 and 84, Canham additionally discloses that imaging contrast agents include superparamagnetic iron oxide particles coated in a shell of polyethylene glycol which constitutes “another contrast agent” as it is also visible under at least magnetic resonance imaging.  See at least [0015].  Since it is discussed in the background and is not specifically contemplated as being provided in the imaging agent of the invention, it would have been obvious to further incorporate these coated particles into the imaging agent in order to obtain very high MRI T2 relaxivities, as taught in the cited passage.
Regarding claim 75, the imaging agent further includes at least therapeutic agents, as in [0174].

Claim 63 is rejected under 35 U.S.C. 103(a) as being unpatentable over Canham et al. in view of Sepetka et al., as applied to claim 1, and further in view of Chernomorsky et al. (US 2007/0135711).
The modified method of Canham includes all features of the invention as substantially claimed, as detailed above.  The markers of Canham additionally incorporate macropores in at least [0234].  Canham teaches that macropores are incorporated into the porous marker in order to obtain a target marker density, as in [0052].  Additionally, Canham teaches that the pores aid in visualization under one or more modalities, as in [0208].  However, the modified method of Canham does not include providing macropores as a channel “between two surfaces of the of the flexible polymer matrix film,” as claimed.  In the same field of implantable devices, Chernomorsky teaches implanted arrangements at the site of a biopsy which include pores, as in Fig. 10C, including rolled cylindrically-shaped implants with pores existing between layers.  See [0113] and [0107] for “stacked layers” of Fig. 10C, which impliedly conveys that pores exist between the layers.  It would have been obvious to those skilled to provide the macropores of the primary combination in an arrangement between stacked layers of the implant, as taught by Chernomorsky, in order to increase absorbability of the material, allowing it to swell at the implantation site, for example, as in at least [0111].

Claim 76 is rejected under 35 U.S.C. 103(a) as being unpatentable over Canham et al. in view of Sepetka et al. and Sirimanne et al. (US 2005/0085724).
Regarding claim 76, Canham discloses implanting a tissue marker at a biopsy site, as in [0024].  As in that passage, the tissue marker is intended to remain localized to that position after being implanted for visualization by one or more imaging modalities which implies that the marker would not migrate more than 10 mm from the biopsy site over a period of at least one month.  Canham additionally teaches that the markers include silicone (i.e., a polymer, as claimed) and contemplate controlling the density of the material of the marker by adjusting the porosity of the matrix, as in [0051]-[0053].  See also polymer excipients of the imaging marker in [0080].  Exemplary material density is given as 0.996 g/cc in [0254], 0.992 g/cc in [0255], 1.061 g/cc in [0256], 0.908 g/cc in [0283].  The average density of human fat and muscle tissue are 0.9094 g/cc and 1.0599 g/cc, respectively, as from textbook sources.  Each of the numerical examples for density of the marker are objectively differing by “no more than 30%” of the tissues claimed inclusive of at least fat and visceral or smooth muscle.
	
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Table 1. Difference between exem-
plary marker densities of Canham 
 	and average fat tissue density (%)

	Further regarding claim 76, while Canham characterizes the materials as having densities which are “sufficiently different from the surrounding tissues and fluids,” as in [0169], this is a subjective characterization.  The exemplary numerical marker densities referenced above and at least one of the numerical exemplary densities in [0169] are objectively within the “no more than 30%” difference range claimed by applicant.  While applicant’s disclosed invention considers within 30% to be “substantially the same as” (referring to [0097] of applicant’s pre-grant publication, US 2015/0297316) and the prior art considers this to be “sufficiently different,” each is still objectively within 30%, as claimed.
Further regarding claim 76, Canham does not teach that the polymer tissue marker must include an adhesive, which meets the limitation “implanted without the use of an adhesive.”  With respect to what is positively recited in the claim, Canham does not teach that the polymer matrix comprises at least two films with one or more contrast agents between them and arranged in a rolled configuration as a hollow cylinder or that the matrix at least partially unrolls to form a planar or partly unrolled cylinder.  However, in the same field of implantable medical devices and, more particularly, implantable tissue markers, Sepetka teaches a tissue marker embodied as a mesh elastomeric (polymer) matrix with radiopaque wire 302 sewn around the outer edges and diagonally, as in [0072] and [0085], and a corresponding method for implanting the marker implant including rolling the elastomeric film into a hollow cylinder to fit within a delivery lumen, as shown in Fig. 20B, and which at least partially unrolls at the implantation cite to form a planar shape, as in Fig. 20A.  Refer to [0085]-[0086] for description of this embodiment.  While the mesh is in the rolled configuration it is arranged as two films (solid arrows) with a contrast agent in the form of a radiopaque wire (broken arrow) therebetween, as shown in annotated Fig. 20B, presented above with respect to claims 1 and 77.
It is additionally understood to those skilled that once a compliant polymer member which is “not self-supporting,” as in [0085], is deployed from its delivery catheter, it will necessarily assume an at least partially unrolled configuration.  See also disclosure that the embodiment of Figs. 20A and 20B unrolls to fill the target site in [0086].  The action of the marker transforming from the rolled configuration to the partially unrolled or planar configuration would not alter its density, as claimed.  Additionally, Sepetka’s method does not require the use of adhesives to maintain the marker location at the target which is accomplished by bio-integration, as in [0019], [0048], and therefore is “prevent[ed] from migrating more than 10 mm” or 5 mm.
	While Sepetka’s marker is intended to fill a targeted vascular site, as from the abstract, it is still within the same general field of implantable markers.  Canham’s disclosure corroborates this in establishing that tissue markers which do not migrate from the implant site are at the disposal of those skilled to follow up on treatment progress, as consistent with Sepetka, or to mark a biopsy site for subsequent biopsy, as from Canham at [0024].  Given the totality of the evidence, it would have been obvious to those skilled to modify the marker of Canham to be arranged in a rolled configuration for deployment and to at least partially unroll, as cited from Sepetka, in order to deploy the marker implant with a catheter, as in cited [0086], which would minimize the invasiveness by implanting a marker in a compacted state (i.e., necessitating a smaller incision).
	Further regarding claim 76, Canham teaches that macropores are incorporated into the porous marker in order to obtain a target marker density, as in [0052] and [0234].  Additionally, Canham teaches that the pores aid in visualization under one or more modalities, as in [0208].  However, the modified method of Canham is not specific to growing cells in the macropores.  In the same field of implantable markers, Sirimanne teaches a marker having pores 138 in which a plurality of cells are grown, as in [0051] and shown in Fig. 1D.  It would have been obvious to further modify the method to include growing cells within the macropores of the marker in order to “regrow the tissue from one side of the body through to the other side,” as taught in the cited passage of Sirimanne which effectively increases tissue regeneration at the tissue sampling site.

Claims 83 and 85 are rejected under 35 U.S.C. 103(a) as being unpatentable over Canham et al. in view of Sepetka et al., as applied to claims 1, 81, and 82, and further in view of Borck et al. (US 2008/0033533).
Regarding claim 83, Canham further discloses metal oxide particles in the form of iron oxide particles, as in [0015].  Since it is discussed in the background and is not specifically contemplated as being provided in the imaging agent of the invention, it would have been obvious to further incorporate these coated particles into the imaging agent in order to obtain very high MRI T2 relaxivities, as taught in the cited passage.  Canham further discusses exploiting gas-filled microbubbles in the imaging agent of the invention for visualization under ultrasound, as in [0185] and [0189].  While Canham discusses paramagnetic substances in cited [0015], vitamin E is not specifically incorporated.  However, in the same field of implanted markers, Borck incorporates tocopherol or vitamin E, as in [0022] and published claim 8.  While Borck employs vitamin E for the purpose of lowering the viscosity of the implant carrier material, rationales different from applicant’s own are permissible.  See MPEP § 2144(IV).  Additionally, while Borck does not specifically exploit vitamin E for its paramagnetic properties, this represents a latent material property.  See MPEP § 2145(II).  It would have been obvious to those skilled to incorporate vitamin E/tocopherol into the modified marker of Canham in order to lower the viscosity of the implant, as taught by Borck in the cited passage.
Regarding claim 85, while Canham discusses paramagnetic substances in cited [0015], vitamin E is not specifically incorporated.  However, in the same field of implanted markers, Borck incorporates tocopherol or vitamin E, as in [0022] and published claim 8.  While Borck employs vitamin E for the purpose of lowering the viscosity of the implant carrier material, rationales different from applicant’s own are permissible.  See MPEP § 2144(IV).  Additionally, while Borck does not specifically exploit vitamin E for its paramagnetic properties, this represents a latent material property.  See MPEP § 2145(II).  It would have been obvious to those skilled to incorporate vitamin E/tocopherol into the modified marker of Canham in order to lower the viscosity of the implant, as taught by Borck in the cited passage.

Citation of Relevant Art
Any references made of record and not relied upon are considered pertinent to applicant's disclosure.  Refer to form PTOL-892.
Lashinski ‘679 is drawn to an implant of a layered structure which includes shape-memory elements positioned between them, as in Figs. 14A and B and discussed in [0254].  The shape-memory element nitinol is visible under an imaging modality.
Chernomorsky ‘899 is drawn to methods for biopsy and details both markers and treatment implants, including one constructed of fibrous or woven sheets with a stacked, layered laminate structure, as in the discussion of Figs. 14A-E.  These grafts and the markers disclosed within the disclosure are contemplated for remaining in place for imaging after the biopsy and after implantation.  The layers have varying degrees of echogenicity and are therefore configured to be visible under at least an ultrasound imaging modality, but would also be discernable under alternative modalities by virtue of their structure, even if not specifically identified for use under alternate modalities.
 Li ‘996 is drawn to layered biopolymeric sheets which are implanted post-biopsy and achieve a therapeutic effect.  The sheets necessarily have a degree of visibility under an imaging modality, whether contemplated for use as such or not. 
Sing ‘497 is drawn to an implantable layered “sponge” including a polymer structure with a contrast agent.  The device is intended to be used to mark a biopsy site.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793